Title: From John Adams to John Jay, 21 January 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square Jan. 21. 1786
     
     On Wednesday, the Chevalier De Pinto informed me that he had written to Lisbon, for Explanations from his Court upon certain Points: that he expected an Answer, in a few days, and that as soon as he Should receive it, he would call upon me and proceed in the Negotiation. That in the meantime he would not disguise from me, the Solicitude of his Court to Send a Minister, to Congress. Ettiquette forbid, that the Court of Portugal should Send an Ambassador, Minister Plenipotentiary or Envoy, to America, untill the United

States would agree to Send one of equal Rank to Lisbon.— But if Congress had any Reasons for not sending Ministers of so high an Order, they might send a Resident or Chargé D’Affaires.— I answered him that I had heard it was the Intention of Congress to Send a Consul, but that I could Say no further.
     Lord Carmarthen on Thursday told me, he was at Work upon an Answer to my Memorial concerning the Posts, and should compleat it, as soon as he could collect Some further Information concerning the Debts, of the Obstructions to the Payment of which the Ministry had recd Complaints from Persons in this Country who were interested in them.— You may conclude from this as well as I, what kind of Answer it will be.— I am very glad that I am to have an Answer. Whatever it may be, it will lead to further Ecclaircissement and a final Accommoodation. Yet I think the Answer will not come before the Spring.— It will take Eighteen Months more to settle all Matters, exclusive of the Treaty of Commerce.
     Mr. Eden has Said within a few Days, that he believed there would be a Treaty of Commerce with the United States of America, within a Year or two. He may wish to be employed in it, for however Sanguine he may be of his success at Versailles I shall loose my Guess if he ever accomplishes a commercial Treaty with that Court.— He may however.— This Nation would now crouch to France for the Sake of being insolent to Us. The Disposition to crush the Weak is almost always attended with that of cringing to the Strong. Arrogance to Inferiours is ever servile to superiours. But a Treaty with France, Such as She would accept, would be hurtfull to such Numbers and raise such an Opposition that I cannot yet believe Mr Eden will be permitted to sign one. The Term of two Years is expired and Del Campo, has done nothing.— Crawford is returned without doing any Thing as I Suppose.
     The true Secret of the Appointment of Eden, as I conceive is the Court of Versailles was offended, that Crawford was not allowed to do any Thing and used Some Sharp Expressions, which intimidated the Ministry. Eden was appointed for two Ends first to appease the Wrath at Versailles and Secondly to keep up a misterious delusive hope in the English Nation. Perhaps too the Ministry are afraid of commercial Speculations between France & Ireland. These Conjectures are precarious, and no great Stress should be laid upon them.
     With great Respect I have the Honour / to be, dear sir, your most obedient / and most humble servant
     
      John Adams
     
     